DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-4, 6-8, 10, 13, 15-16, 22, 25-28, and 30-31, in the reply filed on 7/12/21, is acknowledged. Claims 33-34, 68 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicant has further elected a composition comprising antigenic material from cancer cells, an aminoglycoside antibiotic, and cancer cells modified by depletion of tolerogenic compounds by exposure to a cyclodextrin as species.  Applicant indicates that all of the claims in group I read on the elected species.  However, claim 1 is directed to a composition comprising cancer cells, and not antigen material, as elected by Applicant.  Likewise, claims 6-8, 10, 13, 15-16, 22, and 28 are directed to distinct modifications than the species of modification by treatment with aminoglycoside antibiotic and by depletion of tolerogenic compounds by exposure to cyclodextrin, as elected by Applicant.  Therefore, claims 6-8, 10, 13, 15-16, 22, and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-4, 25-27, and 30-31, as they read on the elected invention, are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 25-27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,740,872.
The ‘872 patent teaches a composition comprising dendritic cells loaded with antigenic material from modified cancer cells (see columns 18-19).  The ‘872 patent 
Regarding claims 26-27, it is noted that these claims also recite product by process limitations for how the cancer cells have been modified to deplete tolerogenic compounds from the cell membrane. The instant specification in paragraph 69 discloses that treatment with beta-methyl-cyclodextrin depletes cholesterol from the plasma membrane.  However, the modified cancer cells of the ‘872 patent are structurally identical, as they have been depleted of cholesterol, and the product by process limitations of claims 26-27 do not render the instant claims patentably distinct from those of the ‘872 patent. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 25-27, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,740,872, in view of Novak et al., 2013 (of record).
The teachings of the ‘872 patent are described above.  It is noted that the ‘872 patent would also render obvious a composition comprising modified cancer cells and dendritic cells, wherein the cells are both derived from the same cancer patient, because the reference explicitly teaches using autologous dendritic cells and autologous cancer cells for providing the components of the vaccine composition. The ‘872 patent teaches a delipidation process for removing lipids, such as cholesterol, from the cancer cells, but does not explicitly teach doing so by exposure to beta-methyl-cyclodextrin.
Novak et al. teach that cancer cells can be treated with methyl-beta-cyclodextrin to remove cholesterol and unmask tumor antigens on the cell membrane. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include exposure to methyl-beta-cyclodextrin, as taught by  Novak et al., in the delipidated process for removing cholesterol as taught by the ‘872 patent.  The ordinary artisan at the time the invention was made would have been motivated to do so and would have a reasonable expectation of success since Novak teaches that cancer cells can be treated with methyl-beta-cyclodextrin to remove cholesterol and KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644